Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HEATHER MILHOUSE
136 Ramapo Trail :
Allentown, PA 18104 : CIVIL ACTION
Plaintiff, : DOCKET NO.:
Vv. :
MACK TRUCKS, INC. :
7000 Alburtis Road : JURY TRIAL DEMANDED

Macungie, PA 18062

Defendant.

 

CIVIL ACTION COMPLAINT
Heather Milhouse (ereinafier referred to as “Plaintiff,” unless indicated otherwise), by
and through her undersigned counsel, hereby avers as follows:
INTRODUCTION
1, This action has been initiated by Plaintiff against Mack Trucks, Inc. (hereinafter
referred to as “Defendant”) for violations of the Family and Medical Leave Act (““FMLA” - 29
U.S.C. §2601 ef seq.). Platntiff asserts, inter alia, that she was unlawfully terminated from her
employment by Defendant. As a direct consequence of Defendant’s unlawful actions, Plaintiff
secks damages as set forth herein.
JURISDICTION AND VENUE
2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under laws of the United States and seeks
redress for violations of federal laws.
3. This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 2 of 10

jurisdiction in order to comply with traditional notions of fair play and substantial justice,
satisfying the standard set forth by the United States Supreme Court in Jat] Shoe Co. v.
Washington, 326 U.S. 310 (1945), and its progeny.

4, Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2}, venue is properly laid in this district
because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of this District.

PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
6. Plaintiff is an adult individual, with an address as set forth in the caption.
7. Defendant Mack Trucks, Inc. (“Defendant”) is business entity engaging in the

nationwide manufacture and distribution of heavy-duty trucks, parts, and equipment.

8. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for the Defendant.

FACTUAL BACKGROUND

9. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

10. Plaintiff is a 50-year-old female.

11. Plaintiff was hired by Defendant and began working for Defendant in or about mid-
September of 2004. In total, Plaintiff was employed with Defendant for approximately 15 years

prior to her termination from employment, explained infra.
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 3 of 10

12, Plaintiff was employed by Defendant as a Material Technician throughout her
lengthy tenure. And Plaintiff worked for Defendant in Macungie, Pennsylvania (Lehigh County).

13. Plaintiff generally performed her job in an exemplary manner. But for the last
several years of her employment, she was required to provide medical care for her father.

14. Plaintiff's father is a 75-year-old man in very poor health. In particular, he has
suffered from multiple strokes, causing serious complications. This is in addition to blood-pressure
concerns, vision problems, Diabetes, and a host of other permanent health complications.

15, Plaintiff originally applied for federally-protected leave (under the FMLA) on an
intermittent basis for her father in or about 2017. Plaintiff in fact missed time as needed to care for
her father during the 2017-approved FMLA certification period.

16. Following her 2017-approved FMLA certification period, Plaintiff attempted to
apply for FMLA again through 2018. But Defendant’s management continually attempted to
dissuade Plaintiff from further utilization of FMLA by repeatedly claiming there was a deficiency,
flaw, or discrepancy with her FMLA submissions through 2018. In between submitting FMLA
documentation, Plaintiff would often wait many months for any response or directives from
Defendant through 2018.

17. It was not until March of 2019 that Plaintiff was finally approved again for FMLA
leave on an intermittent basis after tremendous obstacles placed in her FMLA-approval path.
Plaintiff had submitted FMLA and/or medical paperwork many times trying to be recertified (each
time with Defendant delaying inordinately as aforesaid).

18. The FMLA certification that was ultimately accepted by Defendant was prepared
by the physician for Plaintiff's father on or about March 19, 2019. In this FMLA certification, the

physician. outlined:
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 4 of 10

(A) Plaintiff “will need to provide care” for her father;
(B) Plaintiffs father has a “lifelong condition” due to “stroke” and “stroke history;”

(C) Plaintiff's father has had serious medical conditions requiring Plaintiff's
continual care of him since “5/22/17;”

(D) Plaintiff will use up to “8 hours day 1 x week,” and needs to take “for appts
between 7AM-3PM;”

(E) Plaintiff will need “l_hour everyday in the AM to give meds plus I-day week
for 8 hours, as needed for appts” (Emphasis added); and

(F) Plaintiffs father “cannot drive or care for himself,” and “needs medical help,
needs help in all aspects of life.”

19. In going through the FMLA approval process, Plaintiff primarily dealt with or
received correspondence from:

(1) Gregory Olshefski, her most recent manager of several months assuming the
role her prior manager (James Zickafoose);

(2) Annette McAllister, a Human Resources Business Partner; and
(3) Michael Haugh, a Business Team Leader for Defendant.
20. _— Plaintiff was terminated by Defendant on April 30, 2019 by her manager, Olshefski,
and McAllister, HR Business Partner.
21, Plaintiff was terminated on April 30, 2019 in writing, and the written termination
documentation stated:
Regular and predictable attendance is an essential element of your
position and the employer-employee relationship. Regretfully, you
have demonstrated that your attendance cannot be relied on.
Consequently, you are hereby terminated from employment at Mack
Trucks, Inc. effective 4/30/19.
22. _—‘ Plaintiff’s termination from employment was solely for FMLA-related and FMLA-

qualifying lateness and/or absenteeism.
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 5 of 10

23. Plaintif?’s termination from employment provided a list of “Tardy” dates counted
against her for purposes of termination, wherein each time the records reflected she was 1-minute
to 15 minutes late to work.

24. But Plaintiff had informed her management repeatedly that the only time she is
late is because she is giving insulin to her father, getting him setup medically, preparing him
for the day, and when he exhibits some medical or physical complications that required her
care. Plaintiff was never late for any reason other than caring for her father.

25. Plaintiff was specifically allotted by her father’s physician and in an approved
FMLA certification up to 1 hour per day in the AM to care for her father, but she was repeatedly
disciplined and ultimately terminated for using the exact FMLA leave needs she submitted and
understood were supposed to be approved.

26. ‘It is common knowledge on the part of human resources and FMLA administration
that employees are lawfully permitted to use FMLA intermittent leave to come to work late, for
partial days, for medical breaks, or to leave early.! Thus, Defendant repeatedly acted in bad faith,
intentionally, and without regard to Plaintiffs federally-protected rights — clearly warranting

liquidated damages for such malicious conduct.

 

* See 29 CFR § 825.205(aan employee is permitted to use increments of FMLA anytime during a workday, and the
employer must only count the use of such time in the smallest payroll increments used by the employee permissible):
see also Murphy v. Brown, 2010 U.S. Dist. LEXIS 29641 * 22 (N.D. Ill. 2010}("[I]t is clear that the FMLA covers
absences of short duration that occur with little or no notice,” including “tardies”); Hite v. Vermeer Mfe. Co, 446 F.3d
858 (8th Cir. 2006)(affirming jury verdict that employee was terminated in retaliation for exercising FMLA righis,
including using intermittent FMLA leave to arrive 15 or 30 minutes late to work); Barrasso v. Children's Hosp. of
Pittsburgh of UPMC, 2019 U.S. Dist. LEXIS 12917 * 33 (W.D. Pa. 2019)(an employee is clearly permitted to use
FMLA intermittent leave to show up later in a scheduled work shift}; See e.g. Mora v. Chem-Tronics, Ine., 16
F.Supp.2d 1192 (S8.D. Cal. 1998)\(Employees may take leave it any size increments, including to be “tardy,” and
employers may only account for the leave in the shortest period of time the payroll system uses to calculate absences);
See also Sabbrese v. Lowe's Home Centers, Inc., 320 F.Supp.2d 311 (W.D.Pa.2004)(explaining that an employer is
prohibited from counting medically necessary breaks against an employee under the FMLA, as this also constitutes a
form of intermittent leave; See also Collins v. U.S. Playing Card Co., 466 F Supp.2d 954 (S.D. Ohio 2006}(same).
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 6 of 10

COUNT I
Violations of the Family and Medical Leave Act (“FMLA”)
(Retaliation & Interference)

27. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full. |

28. Plaintiff was an eligible employee under the definitional terms of the FMLA, 29
US.C. § 2611 (a)@ ad.

29. Plaintiff requested leave for medical reasons (to care for her father} from
Defendant, her employer, with whom she had been employed for at least twelve months pursuant
to the requirements of 29 U.S.C.A § 2611(2)(i).

30. — Plaintiff had at least 1,250 hours of service with Defendant during her last full year
of employment.

31. Defendant is engaged in an industry affecting commerce and employs fifty (50) or
more employees for each working day during each of the twenty (20) or more calendar work weeks
in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)G).

32. Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)\(1) for a
total of twelve (12) work weeks of leave on a block, reduced-schedule or intermittent basis.

33. Defendant committed interference and retaliation violations of the FMLA by: (1)
failing to properly designate or timely approve Plaintiff's FMLA qualifying time off from 2018-
2019; (2) repeatedly creating obstacles and undue delays to dissuade Plaintiff from FMLA usage
or entitlement; (3) intimidating Plaintiff under threat of discipline or termination for FMLA-
qualifying absenteeism; (4) disciplining and terminating Plaintiff for use of FMLA-qualifying
absenteeism; and (5) for not following other regulations of notices, approvals, designations, and

documentation as required by FMLA regulations.
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 7 of 10

34. These actions as aforesaid constitute both interference and retaliation violations of
the FMLA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,
insurance, benefits, training, promotions, reinstatement, and seniority.

B. Plaintiff is to be awarded liquidated damages, as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,
deliberate, malicious and outrageous conduct and to deter Defendant or other employers from
engaging in such misconduct in the future;

C. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate;

D. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorney’s fees as provided by applicable federal and state law; and

E. Plaintiff is to be given a jury trial as dernanded in the caption of this Complaint.

Respectfully submitted,

KARPE, KARPF & CERUTTI, P.C.

by. ne

Ari R. Karpf, Esq.
3331 Street Road
Two Greenwood Square, Suite 128
Bensalem, PA 19020
(215) 639-0801
Dated: October 15, 2019
 

Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 8 of 10

IN THE UNITED STATES DISTRICT COURT
. FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA NTT. TION F

_ Heather Milhouse CIVIL ACTION
¥. .
Mack Trucks, ine. : . No.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff rogarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cascs brought under 28 U.S.C, § 2241 through § 2255, ()
(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. oy

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ()

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure fo asbestos. ()

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) . ()
(f) Standard Management — Cases that do not fall into any one of the other tracks. i)
10/15/2019 La Plaintift
Date Attorney~at-law Attorney for
(215) 639-0801 _ (215) 639-4970 akarpf@karpf-law.com
Telephone FAX Number E-Mail Address

(Clv, 660) 10/02
Case 9:19-cv-04767-EG2 Document tor Elle 49/15/19 Page 9 of 10

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff; 136 Ramapo Trail, Allentown, PA 18104

 

Address of Defendant: 7000 Alburtis Road, Macungie, PA 18062

 

Place of Accident, Incident or Transaction: Defendant's place of business

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [J isnot related to any case now pending or within one year previously terminated action in
this court except as nated above.

ar A ee

DATE: 10/15/2019 “= ARK2484 / 91538

 

_
Athortfey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a¥ in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl] 1. Indemnity Contract, Marine Contract, and Al! Other Contracts C1 1. Insurance Contract and Other Contracts
[] 2. FELA C] 2. Airplane Personal Injury
EJ 3. Jones Act-Personal Injury L] 3. Assault, Defamation
L] 4. Antitrust (] 4. Marine Personal Injury

5, Patent L] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations 6, Other Personal Injury (Please specifiy:

7, Civil Rights H 7. Products Liability
CI 8. Habeas Corpus LC) 8. Products Liability -- Asbestos

9, Securities Act(s) Cases L] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
CO 11. Allother Federal Question Cases

{Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Ari R. Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

x | Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

  
 

ARK2484 / 91538

pate; __ 10/15/2019
Vidorney-ateLaw / Pro Se Plaintiff Attorney LD. # (if applicable}

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.CP. 38.

 

Civ, 609 (4/2018)

 
Case 5:19-cv-04767-EGS Document1 Filed 10/15/19 Page 10 of 10
IS 44. (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided b YY local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court ‘for the

 

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM,
I, (a) PLAINTIFFS DEFENDANTS
MILHOUSE, HEATHER MACK TRUCKS, INC.
(b) County of Residence of First Listed Plaintiff _Lehigh County of Residence of First Listed Defendant’ Lehigh
(EXCEPT IN U.S. PLAINTIFF CASES) (NUS. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c} Attorneys (Firm Name, Address, and Telephone Number) Attorneys @i/Krown)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square]
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpflaw.coml

 

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) UW. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “Xx” in One Box for Plaintiff
{For Diversity Cases Only} and One Box for Defendant)
| U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State 1 | Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Goverment 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (ndicate Citizenship of Parties in Item Lt) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an "X” in One Box Only)

     
  

Click here for: Nature of Suit Code Desenipilons.

   

            

 

  
      

        
    

   

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

0 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine * 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal 376 Qui Tam (37 USC
G 130 Miller Act * 315 Airplane Preduct Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability f 367 Health Care/ O 400 State Reapportionment
1) 150 Recovery of Overpayment |’ 320 Assault, Libel & Pharmaceutical cE: O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
& 151 Medicare Act * 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
D0 152 Recovery of Defaulted Liability O 368 Asbestos Personal 0 835 Patent - Abbreviated Q 460 Deportation
Student Loans "340 Marine Injury Product New Drug Application [1 470 Racketeer Influenced and
(Excludes Veterans) * 345 Marine Product Liability Oo 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONALPROPERTY [2 BG AL ORCURL EY ce) 0 480 Consumer Credit
of Veteran's Benefits * 350 Motor Vehicle 0 370 Other Fraud 7 710 Fair Labor Standards Ber TIA (1395 ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits " 955 Motor Vehicle 0 371 Truth in Lending Act Q 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management " 863 DIVC/DIWW (405(g)) Exchange
0 195 Contract Product Liability |’ 360 Other Personal Property Damape Relations 0 864 SSID Title XVI 1 890 Other Statutory Actions
O 196 Franchise Injury 0 385 Property Damage OG 740 Railway Labor Act " 865 RSH (405(g)) 0 891 Agricultural Acts
* 362 Personal Injury « Product Liability * 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
RIC : i 220 790 Other Labor Litigation y Act
a 210 Land Condemnation Q 340 ‘Other Civil Rights Habeas Corpus: GB 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 0 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment Dg 442 Employment 0 $10 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 Agency Decision
1 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
0 290 All Other Real Property 0 445 Amer. w/Disabilities - [0 535 Death Penalty Ber : State Statutes
Employment Other: o 462 Naturalization i
0 446 Amer. w/Disabilities- [0 540Mandamus & Other 0 465 Other Immigration
Other f 550 Civil Rights Actions
0 448% Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Place an “x" in One Box Only)
Xl Original 1 2 Removed from 0 3 Remanded from 0 4 Reinstated or * 5 Transferred from 1 6 Multidistrict 4 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statnies aniess diversity).
EMLA (2908C2601}
VI. CAUSE OF ACTION Brief description of cause:
Violations of the FMLA.
VII. REQUESTED IN OG CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: =X Yes ‘No
Vill. RELATEDCASE(S) _
IF ANY Bee insiructos a Gp DOCKETNUMBER
DATE SIGNATURE O Powe RECORD
10/15/2019 ~~ py
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

   
